            Case 2:20-cv-05592-TJS Document 7 Filed 12/02/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MONTE MCCOY                                           :    CIVIL ACTION
                                                      :
       v.                                             :
                                                      :
PROGRESSIVE INSURANCE                                 :
COMPANY and JOHN DOE                                  :    NO. 20-5592

                                           MEMORANDUM

Savage, J.                                                                December 2, 2020

       The plaintiff has moved to remand this action the defendant Progressive

Insurance Company removed from state court. He contends that Progressive has not

satisfied the $75,000.00 amount-in-controversy requirement for removal of an action on

the basis of diversity of citizenship under 28 U.S.C. §§ 1332 and 1441. He notes that

his breach of contract claim is based on a $25,000.00 insurance policy and he has

limited his damages to no more than $50,000.00.1

       Because Progressive has failed to meet its burden to show that the amount in

controversy exceeds the jurisdictional threshold, we shall grant the motion and remand

for lack of subject matter jurisdiction.

       A defendant removing a case from state court under § 1332(a) bears the burden

of demonstrating, by a preponderance of the evidence, that the opposing parties are

citizens of different states and the amount in controversy exceeds the $75,000.00

jurisdictional threshold. Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S.

81, 83-84, 88 (2014) (citing 28 U.S.C. § 1446(c)(2)(A), (B)); GBForefront, L.P. v.

Forefront Mgmt. Grp., LLC, 888 F.3d 29, 34 (3d Cir. 2018); Kaufman v. Allstate New


       1
           Pl.’s Mot. to Remand (Doc. No. 4) ¶¶ 5-6, 14.
            Case 2:20-cv-05592-TJS Document 7 Filed 12/02/20 Page 2 of 3




Jersey Ins. Co., 561 F.3d 144, 151 (3d Cir. 2009) (citing Frederico v. Home Depot, 507

F.3d 188, 193 (3d Cir. 2007)). Additionally, removal statutes are to be strictly construed

against removal, and all doubts are resolved in favor of remand. A.S. ex rel. Miller v.

SmithKline Beecham Corp., 769 F.3d 204, 208 (3d Cir. 2014) (citation omitted); Brown

v. JEVIC, 575 F.3d 322, 326 (3d Cir. 2009).

       To determine the amount in controversy, we conduct a “reasonable reading of

the value of the rights being litigated” based on the allegations in the complaint at the

time of removal. Auto–Owners Ins. Co. v. Stevens & Ricci Inc., 835 F.3d 388, 395, 397

(3d Cir. 2016) (quoting Angus v. Shiley, 989 F.2d 142, 145-46 (3d Cir. 1993)). Even if

the plaintiff states that his damages fall below the federal jurisdictional threshold, we

must perform an “independent appraisal of the value of [his] claim,” looking to state law

to determine the nature and extent of damages to be awarded. Morgan v. Gay, 471

F.3d 469, 474–75 (3d Cir. 2006); Angus, 989 F.2d at 146.

       In its notice of removal, Progressive contends that the amount in controversy

exceeds the $75,000.00 jurisdictional threshold. Pointing to a single sentence in the

complaint where the plaintiff states that Progressive did not offer to pay the plaintiff the

fair value of his claim “in bad faith,”2 it construes the plaintiff’s contract claim as a bad

faith action brought under 42 Pa. C.S.A. § 8371.          So, it argues, because punitive

damages, interest and attorneys’ fees are recoverable under Pennsylvania’s bad faith

statute, those damages combined with the $25,000.00 in uninsured motorist benefits

under the policy bring the amount in controversy over the jurisdictional threshold.3


       2
           Compl. (Doc. No. 1-1) ¶ 20.
       3
           Not. of Removal (Doc. No. 1) ¶¶ 13-17.


                                                    2
             Case 2:20-cv-05592-TJS Document 7 Filed 12/02/20 Page 3 of 3




       Contrary to Progressive’s characterization of the complaint, the plaintiff does not

assert a bad faith claim. In his complaint, the plaintiff asserts only a breach of contract

claim against Progressive pursuant to an automobile insurance policy providing him with

$25,000.00 in uninsured motorist benefits. He does not seek punitive damages, interest

or attorneys’ fees.4 In the ad damnum clause, he specifically requests a judgment

against Progressive “not to exceed the jurisdictional arbitration limits [of $50,000.00], for

payment of pain and suffering, medical expenses, [and] damages.”5 Under the heading

“Amount in Controversy” on the Civil Cover Sheet filed with the complaint, he checked

“$50,000.00 or less.”6

       Because the defendant has failed to meet its burden to show that the amount in

controversy exceeds the jurisdictional threshold, we shall remand this action for lack of

subject matter jurisdiction.




       4
           Compl. ¶¶ 4-5.
       5
           Id. at ECF 7.
       6
           Id. at ECF 2.


                                             3
